







LONG-TERM INCENTIVE COMPENSATION AWARD AGREEMENT
This Long-Term Incentive Compensation Award Agreement (this “Agreement”),
entered into on June 12, 2017, is made by and between, on the one hand, Craig
Rogerson (the “Executive”), and on the other hand, Hexion Inc., a New Jersey
corporation (the “Company”).
RECITALS
A.    The Executive, the Company, and Hexion Holdings LLC, a Delaware limited
liability company and the ultimate indirect parent of the Company
(the “Parent”), have entered into that certain employment agreement dated as of
June 12, 2017 (the “Employment Agreement”).
B.    Section 3(c) of the Employment Agreement contemplates the grant of a
long-term incentive compensation award to the Executive in accordance with the
terms of a Long-Term Incentive Compensation Award Agreement.
C.     This Agreement is intended to set forth the terms and conditions of the
Executive’s long-term incentive compensation award as contemplated by the
Employment Agreement.
D.    Capitalized terms used, but not defined, herein shall have the meanings
given to them in the Employment Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:
1.
Long-Term Incentive Compensation Award.



(a)During the Term, on the next regular payroll date of the Company following
any distribution of cash or property by Parent to one or more of its members
(each, a “Parent Distribution”), the Company shall pay to the Executive a cash
bonus equal to 7.5% of the amount of such Parent Distribution.


(b)Except if the Term ends pursuant to Section 4(a)(i), 4(a)(ii), 4(a)(iii), or
4(a)(vi) of the Employment Agreement, on each anniversary of the last day of the
Term that occurs prior to a Change in Control or a Deemed Termination for Cause,
the Company shall pay to the Executive a cash bonus amount equal to 7.5% of the
aggregate amount of Parent Distributions made during the preceding twelve (12)
months.


(c)Upon the occurrence of a Change in Control, other than a Change in Control
that occurs following a termination of the Term pursuant to Section 4(a)(i),
4(a)(ii), 4(a)(iii), or 4(a)(vi) of the Employment Agreement or following a
Deemed Termination for Cause, the Company shall pay to the Executive a cash
bonus amount equal to the sum of (x) 7.5% of the aggregate amount of Parent
Distributions made since the last cash bonus payment to the Executive, if any,
pursuant to Section 1




1

--------------------------------------------------------------------------------





(a) or 1(b) above, plus (y) 7.5% of the aggregate amount of Change in Control
proceeds available for Parent Distribution (net of transaction costs and
expenses), as determined by the Board in good faith.


(d)In no event shall the aggregate amount of cash bonuses payable to the
Executive pursuant to this Agreement exceed $100 million. For the avoidance of
doubt, the Executive’s rights, and the Company’s obligations, pursuant to
Section 1(b) and 1(c) above shall survive the expiration of the Term as required
to give effect to such provisions.


(e)As used herein, the term “Change in Control” shall mean a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company, in either case within the
meaning of Section 409A of the Code.


2.Section 409A of the Code.


(a)General. The parties hereto acknowledge and agree that, to the extent
applicable, this Agreement shall be interpreted in accordance with, and
incorporate the terms and conditions required by, Section 409A of the Code and
the Department of Treasury Regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date. Notwithstanding any provision of
this Agreement to the contrary, in the event that the Company determines that
any amounts payable hereunder will be taxable currently to the Executive under
Section 409A(a)(1)(A) of the Code and related Department of Treasury guidance,
the Company and the Executive shall cooperate in good faith to (i) adopt such
amendments to this Agreement and appropriate policies and procedures, including
amendments and policies with retroactive effect, that they mutually determine to
be necessary or appropriate to preserve the intended tax treatment of the
benefits provided by this Agreement, to preserve the economic benefits of this
Agreement, and to avoid less-favorable accounting or tax consequences for the
Company, and/or (ii) take such other actions as mutually determined to be
necessary or appropriate to exempt the amounts payable hereunder from Section
409A of the Code or to comply with the requirements of Section 409A of the Code
and thereby avoid the application of penalty taxes thereunder; provided,
however, that this Section 2(a) does not create an obligation on the part of the
Company to modify this Agreement in a manner that would alter the economic
agreement intended by the parties and does not guarantee that the amounts
payable hereunder will not be subject to interest or penalties under Section
409A, and in no event whatsoever shall the Company or any of its Affiliates be
liable for any additional tax, interest, or penalties that may be imposed on the
Executive as a result of Section 409A of the Code or any damages for failing to
comply with Section 409A of the Code.


(b)Separation from Service under Section 409A. Notwithstanding any provision to
the contrary in this Agreement, (i) no amount payable pursuant to this Agreement
that constitutes “deferred compensation” subject to Section 409A of the Code
that is payable upon a termination of employment hereunder shall be paid unless
the termination of the Executive’s employment constitutes a “separation from
service” within the meaning of Section 1.409A-1(h) of the Department of Treasury
Regulations; (ii) if the Executive is deemed at the time of his separation from
service to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, to the extent that delayed commencement of any portion of the benefits
to which the Executive is entitled under this Agreement (after taking into
account all exclusions applicable to such termination benefits under Section
409A




2

--------------------------------------------------------------------------------





of the Code) is required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such portion of the Executive’s
termination benefits shall not be provided to the Executive prior to the earlier
of (A) the expiration of the six-month period measured from the date of the
Executive’s “separation from service” with the Company (as such term is defined
in the Department of Treasury Regulations issued under Section 409A of the Code)
and (B) the date of the Executive’s death; provided, that upon the earlier of
such dates, all payments deferred pursuant to this Section 2(b) shall be paid to
the Executive in a lump sum, and any remaining payments due under this Agreement
shall be paid as otherwise provided herein; and (iii) the determination of
whether the Executive is a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Code as of the time of his separation from service shall
be made by the Company in accordance with the terms of Section 409A of the Code
and applicable guidance thereunder (including, without limitation, Section
1.409A-1(i) of the Department of Treasury Regulations and any successor
provision thereto).


3.Assignment and Successors. The Company may assign its rights and obligations
under this Agreement to any entity, including any successor to all or
substantially all the assets of the Company, by merger or otherwise, and may
assign or encumber this Agreement and its rights hereunder as security for
indebtedness of the Company and its Affiliates. The Executive may not assign his
rights or obligations under this Agreement to any individual or entity. This
Agreement shall be binding upon and inure to the benefit of the Company and the
Executive and their respective successors, assigns, personnel, legal
representatives, executors, administrators, heirs, distributees, devisees, and
legatees, as applicable. In the event of the Executive’s death during or
following a termination of his employment, all unpaid amounts otherwise due the
Executive shall be paid to his estate.


4.Governing Law. This Agreement shall be governed, construed, interpreted, and
enforced in accordance with the substantive laws of the State of Delaware,
without reference to the principles of conflicts of law of Delaware or any other
jurisdiction, and where applicable, the laws of the United States.


5.Validity. The invalidity or unenforceability of any provision or provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.


6.Notices. Any notice, request, claim, demand, document, and other communication
hereunder to any party hereto shall be effective upon receipt (or refusal of
receipt) and shall be in writing and delivered personally or sent by telex,
telecopy, nationally recognized overnight courier, or certified or registered
mail, postage prepaid, to the following address (or at any other address that
any party hereto shall have specified by notice in writing to the other party
hereto):


(a)If to the Company:
Hexion, Inc.
180 East Broad Street
Columbus, Ohio 43215
Attention: General Counsel


and a copy to:






3

--------------------------------------------------------------------------------





Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Fax: (212) 757-3990
Attention: Lawrence I. Witdorchic


(b)If to the Executive, at his most recent address on the payroll records of the
Company.


7.Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.


8.Entire Agreement. The terms of this Agreement (together with the Employment
Agreement and any other agreements and instruments contemplated thereby or
referred to therein) is intended by the parties hereto to be the final
expression of their agreement with respect to the subject matter hereof and may
not be contradicted by evidence of any prior or contemporaneous agreement. The
parties hereto further intend that this Agreement shall constitute the complete
and exclusive statement of its terms and that no extrinsic evidence whatsoever
may be introduced in any judicial, administrative, or other legal proceeding to
vary the terms of this Agreement.


9.Amendments; Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing signed by the Executive and a duly
authorized officer of the Company that expressly identifies the amended
provision of this Agreement. By an instrument in writing similarly executed and
similarly identifying the waived compliance, the Executive or a duly authorized
officer of the Company may waive compliance by the other party or parties with
any provision of this Agreement that such other party was or is obligated to
comply with or perform; provided, however, that such waiver shall not operate as
a waiver of, or estoppel with respect to, any other or subsequent failure to
comply or perform. No failure to exercise and no delay in exercising any right,
remedy, or power hereunder shall preclude any other or further exercise of any
other right, remedy, or power provided herein or by law or in equity.


10.No Inconsistent Actions. The parties hereto shall not voluntarily undertake
or fail to undertake any action or course of action inconsistent with the
provisions or essential intent of this Agreement. Furthermore, it is the intent
of the parties hereto to act in a fair and reasonable manner with respect to the
interpretation and application of the provisions of this Agreement.


11.Construction. This Agreement shall be deemed drafted equally by both of the
parties hereto. Its language shall be construed as a whole and according to its
fair meaning. Any presumption or principle that the language is to be construed
against any party shall not apply. The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation. Any
references to paragraphs, subparagraphs, sections, or subsections are to those
parts of this Agreement, unless the context clearly indicates to the contrary.
Also, unless the context clearly indicates to the contrary, (a) the plural
includes the singular, and the singular includes the plural; (b) “and” and “or”
are each used both conjunctively and disjunctively; (c) “any,” “all,” “each,” or
“every” means “any and all,” and “each and every”; (d) “includes” and
“including” are each “without limitation”; and (e)




4

--------------------------------------------------------------------------------





“herein,” “hereof,” “hereunder,” and other similar compounds of the word “here”
refer to the entire Agreement and not to any particular paragraph, subparagraph,
section, or subsection.


12.Dispute Resolution. The parties agree that any suit, action, or proceeding
brought by or against such party in connection with this Agreement shall be
brought solely in any state or federal court within the State of Delaware. Each
party expressly and irrevocably consents and submits to the jurisdiction and
venue of each such court in connection with any such legal proceeding, including
to enforce any settlement, order or award, and such party agrees to accept
service of process by the other party or any of its agents in connection with
any such proceeding. In the event of any dispute between the Company and the
Executive (including, but not limited to, under or with respect to this
Agreement), subject to the Executive prevailing on at least one material claim
or issue asserted in such dispute, the Company shall reimburse the Executive for
all attorneys’ fees and other litigation costs incurred by the Executive in
connection with such dispute. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY SUIT, ACTION, OR OTHER PROCEEDING INSTITUTED BY OR
AGAINST SUCH PARTY IN RESPECT OF ITS RIGHTS OR OBLIGATIONS HEREUNDER.


13.Enforcement. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under present or future laws effective during the term
of this Agreement, such provision shall be fully severable, this Agreement shall
be construed and enforced as if such illegal, invalid, or unenforceable
provision were never a part of this Agreement, and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid, or unenforceable provision or by its severance from
this Agreement. Furthermore, in lieu of such illegal, invalid, or unenforceable
provision, there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid, or unenforceable
provision as may be possible and be legal, valid, and enforceable.


14.Withholding. The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local, and foreign withholding
and other taxes and charges that the Company is required to withhold. The
Company shall be entitled to rely on an opinion of counsel if any questions as
to the amount or requirement of withholding shall arise.


15.Employee Representations. The Executive represents, warrants, and covenants
that (i) that he has read and understands this Agreement, is fully aware of its
legal effect, has not acted in reliance upon any representations or promises
made by the Company other than those contained in writing herein, and has
entered into this Agreement freely based on his own judgment, (ii) the Executive
has the full right, authority, and capacity to enter into this Agreement and to
perform his obligations hereunder, (iii) the Executive is not bound by any
agreement that conflicts with or prevents or restricts the full performance of
his duties and obligations to the Company hereunder during or after the Term and
(iv) the execution and delivery of this Agreement shall not result in any breach
or violation of, or a default under, any existing obligation, commitment or
agreement to which the Executive is subject.












5

--------------------------------------------------------------------------------





The parties have executed this Agreement as of the date first written above.


HEXION INC.
By:
 
/s/ John P. Auletto
 
 
John P. Auletto
 
 
Executive Vice President, Human Resources



EXECUTIVE
                        
 
 
/s/ Craig A. Rogerson
 
 
Craig A. Rogerson































































[Signature Page to Rogerson Long-Term Incentive Compensation Award Agreement]




6